Citation Nr: 1027282	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from June 1941 to October 1945.  The Veteran died 
in August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2008.  This matter was 
originally on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

The appellant is seeking Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1310 based on her claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
Certificate of Death shows that the Veteran died in August 2004 
and that the immediate cause of death was listed as metastatic 
prostate cancer.  The appellant contends that the Veteran died 
from prostate cancer as a result of the inability to pursue 
treatment (surgery or radiation implant) due to a heart condition 
that she relates was caused by his military service.

The case was remanded by the Board in October 2008.  At that 
time, the Board noted that a November 2005 letter from Dr. D. 
Russell, who stated that the Veteran had been treated by him for 
a diagnosis of adenocarcinoma of the prostate, was in the claims 
file; and that although the appellant provided Dr. Russell's name 
and address and treatment dates from May 1997 to March 2004, 
these records had not been obtained and associated with the 
claims file.  The Board also noted that the appellant has 
identified treatment on December 11, 1985 from Ohio County 
Hospital.

The remand directed that after obtaining the appropriate 
authorization forms, an attempt should be made to obtain the 
medical records from Dr. Russell for treatment from 1997 to 2004 
and from Ohio County Hospital for treatment on December 11, 1985.  

Although the appellant was provided the forms and filled them out 
and returned these forms twice, the identified medical records 
were not obtained.  

The appellant was sent the forms to be completed and returned in 
October 2008.  She neglected to sign the forms, so the AMC 
returned the forms to her requesting that she sign, date, and 
return them.  It appears that she signed, dated, and mailed the 
forms to VA in January 2009.  In February 2010, the AMC issued a 
letter to the appellant stating that the time frame for using the 
forms had expired and requested that she complete and return 
additional forms.  Additional authorization forms, completed and 
signed by the appellant, were received in March 2010.  However, 
the Supplemental Statement of the Case issued in April 2010 
stated, "We asked you to complete authorization forms in order 
to obtain medical records from Dr. Russell for treatment from 
1997 to 2004 and from the Ohio County Hospital for treatment on 
December 11, 1985 several times.  We informed you that you could 
send us the records.  You sent us the forms but at first you 
didn't sign them.  We returned them to you to be signed.  You 
sent us the signed forms.  We sent you a final letter on 2-26-
2010, informing you the forms had expired and to please complete 
the enclosed forms.  We also indicated that you could send us the 
records.  As of this date, you have not responded."

The appellant has responded, and she has correctly completed the 
forms twice.  Further development is, therefore, needed in light 
of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  An attempt should be made to obtain the 
medical records from Dr. D.P.R. for 
treatment from 1997 to 2004 and from Ohio 
County Hospital for treatment on December 
11, 1985.  
 
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



